Opinion by
Wickham, J.,
This case, in its main, features, is not distinguishable from Commonwealth v. Murr, 7 Pa. Superior Ct. 391, except that it does not appear, from the record, that any witness who was asked, in behalf of the commonwealth as to the reputation of the defendant’s house, gave any reply whatsoever to the questions put to him. For this reason, as well as the reasons given in Commonwealth v. Murr, supra, the decision wherein has, this day, been handed down, the specifications of error, all whereof are similar to those in the case above referred to, must be overruled.
The judgment is affirmed and it is directed, that the record be remitted to the court below, in order that the sentence may be enforced.